Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on the 16/762834 application filed 5/8/2020.  
Claims 1, 3, 4-8, 11-13, 15, 18-20, 22, 23 and 26-29 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 5/8/2020 has been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4-8, 11-13, 15, 18-20, 22, 23 and 26-29 are rejected under 103(a) as being obvious over PROVOST (WO2017046526; filed 3/2017) and as evidence by BARTON ET AL. (WO2006135881; filed 12/2006) in their entirety.  Hereby referred to as PROVOST and BARTON.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Regarding claims 1, 3, 4-8, 11-13, 15, 18-20, 22, 23 and 26-29:
PROVOST teaches in para [0002] a block copolymer and its use as a detergent additive in a liquid fuel of an internal combustion engine.  The invention also relates to a method of maintaining the cleanliness and / or cleaning of at least one of the internal parts of an internal combustion engine.  PROVOST claim 1 teaches Block copolymer comprising:

    PNG
    media_image1.png
    220
    255
    media_image1.png
    Greyscale
 in which p is an integer ranging from 2 to 100, R1’ is chosen from hydrogen and the methyl group, R2’ is chosen from C1-C34 hydrocarbon chains, at least one block B of formula (II)  
    PNG
    media_image2.png
    178
    237
    media_image2.png
    Greyscale
 in which n is an integer ranging from 2 to 40, R1 is selected from hydrogen and the methyl group, Z is selected from the oxygen atom and the group -NR'- with R' being selected from hydrogen and C1-C12 hydrocarbon chains, G is a C1 to C34 hydrocarbon chain substituted with at least one quaternary ammonium group and optionally one or more hydroxyl groups.  Block copolymer according to claim 1, wherein: block A consists of a chain of structural units derived from an alkyl (meth) acrylate monomer (ma), and block B consists of a chain of structural units: derived from an alkyl (meth) acrylate monomer or(meth) acrylamide monomer (mb), the alkyl radical of which is a C 1 to C34 hydrocarbon chain substituted with at least one quaternary ammonium group and optionally one or more hydroxyl groups.  A block copolymer according to claim 2, wherein the monomer (ma) is selected from alkyl acrylates to C34 alkyl methacrylates and C1-C34.  Block copolymer according to any one of claims 2 to 3, wherein the alkyl radical of the monomer (mb) is substituted by at least one quaternary ammonium group and one or more hydroxyl groups.  Block copolymer according to any one of claims 1 to 4, wherein the quaternary ammonium group is selected from quaternary salts of pyrrolinium, pyridinium, imidazolium, triazolium,triazinium, oxazolium and isoxazolium.  Block copolymer according to any one of claims 1 to 4, wherein the quaternary ammonium group is selected from quaternary trialkylammonium, guanidinium and iminium salts.  Block copolymer according to any one of claims 1 to 6, wherein the block B is represented by one of the following 
    PNG
    media_image3.png
    353
    560
    media_image3.png
    Greyscale
 and  
    PNG
    media_image4.png
    353
    551
    media_image4.png
    Greyscale
in which X- is chosen from hydroxide ions, halides and organic anions, R2 is chosen from C1 to C34 hydrocarbon chains, optionally substituted with at least one hydroxyl group, R3, R4 and R5 are identical or different and chosen, independently, from C1 to C8 hydrocarbon chains, it being understood that the alkyl groups R3, R4 and R5 may contain one or more groups chosen from: a nitrogen atom, an oxygen atom and a carbonyl group and that the groups R3, R4 and R5 may be connected together in pairs to form one or more cycles, R6 and R7 are identical or different and independently selected from C1-C18 hydrocarbon chains, it being understood that the R6 and R7 groups may contain one or more groups chosen from: a nitrogen atom, a hydrogen atom, oxygen and a carbonyl group and that the groups R6 and R7 may be joined together to form a ring.  Para [0248] teaches 2-Dimethylaminoethyl methacrylate, MADAME.  Para [0277] teaches in Example 2 - synthesis of a block copolymer from EHMA and MADAME and quaternization with 1, 2-epoxybutane.
PROVOST does not explicitly teach 5 mol% to 95 mol% of the groups R of the units of formula (II) comprising at least one quaternary amine group; however the Examiner is of the position that the claimed invention would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art; which is evident by BARTON which teaches on pg 1 ln 9-12, that a composition of a quaternary ammonium salt detergent and the use of such quaternary ammonium salt detergents in a fuel composition to reduce intake valve deposits and remove or clean up existing deposits on the intake valves; wherein Examples 1-4 show the active chemical (quaternary ammonium salt) is accompanied by inert diluent oil in a ratio of active chemical Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985).
Again, BARTON is considered a teaching reference, not a modifying reference.  See MPEP 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771